Citation Nr: 0402762	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-26 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral weak 
foot, currently rated 10 percent disabling.

2..Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


REMAND

The veteran had active duty from June 1949 to October 1949, 
from October 1950 to May 1951, and from June 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This rating decision emphasizes 
that the veteran's foot symptoms are due to non-service-
connected pes planus (flat feet), "for which the veteran has 
previously been denied service connection."  This refers to 
an October 1999 rating decision which listed, as non-service-
connected disabilities, "bilateral congenital pes planus; 
arthritis, feet; ankle condition; and leg injury."  The 
veteran was not formally notified that service connection had 
been denied for any disability; rather, he was informed that 
a 10 percent rating had been granted for his weak foot 
condition, retroactive to 1973.  

The Board notes that pes planus was first reported on 
examination at the end of the veteran's first period of 
active duty.  Weak foot, pes planus, and flat feet were 
reported during subsequent periods of active duty.  In April 
1953, flat feet were described as "quite severe."

Under these circumstances, the Board finds it is premature to 
dismiss most of the veteran's foot problems as non-service-
connected.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) via the Appeals 
Management Center in Washington DC for the following 
development:  

The report of the February 2002 foot 
examination should be returned to the 
examiner (or a suitable substitute if 
necessary) for an addendum to the 
examination addressing the following 
questions:

(a) Please identify all disabling 
conditions of the feet and ankles;

(b) With respect to each disabling 
condition, please provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that such condition is related 
to the foot conditions identified in 
service.  

(c) Please provide an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that, considering only those 
conditions related to the foot conditions 
identified in service, the veteran is so 
disabled as to preclude obtaining or 
retaining a substantially gainful 
occupation.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





